Allowable Subject Matter
Claims 1, 4 – 6, 8 – 10, 15, 16, and 18 – 22 are allowed.
The following is an Examiner’s Statement of Reasons for Allowance.
Independent claims 1 and 15 recite similar subject matter and are allowed based upon the same rationale. Independent claims 8 and 18 recite similar subject matter and are allowed based upon the same rationale. Reference is made herein to claims 1 and 8 as the representative claims.
The claimed invention of independent claims 1 and 8 is not taught, suggested, or rendered obvious by the prior art. The After Final amendments, dated 5/17/2022, and the arguments presented by Applicant in Remarks, also dated 5/17/2022, effectively place the application in condition for allowance by amending the claimed invention to overcome the rejections under the prior art and to further cure deficiencies identified in claim rejections under 35 U.S.C. §112 detailed in the Office Action dated 2/22/2022. The claims are therefore allowable based upon the prosecution history of the instant application. 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIHAD KAMAL BOUSTANY whose telephone number is (571)270-0251. The examiner can normally be reached M-F: 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on 5712703631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K.B/               Examiner, Art Unit 2454               

/GLENTON B BURGESS/               Supervisory Patent Examiner, Art Unit 2454